Title: To John Adams from David Jackson, 8 February 1797
From: Jackson, David
To: Adams, John



Sir
Philada. Feby 8th 1797

The corporation of the first Presbyterian Church in Philada. have directed me, their secretary, to inform you, that they have made such arrangements, as to be enabled to offer you the Pew no 92 in their Church, for the accommodation of your self and family, should you be inclined to join in religious worship there, for & during the term, which you shall be President of the United States & that you may begin to use the same next Sunday—
I have the honor to be with much respect /  Sir /  your Obdt Servt

David Jackson
P.S No 92 is the large pew at the head of the middle aisle, on the left side near the Pulpit.—

